Citation Nr: 1101916	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to August 
1978 and from January 1982 to August 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a November 2007 rating decision issued by the RO.  The Veteran 
perfected a timely appeal.  

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in October 2010.  A 
transcript of that hearing has been reviewed and associated with 
the claims file 

The Veteran testified at a Board hearing that focused on the 
elements necessary to substantiate his hearing loss and GERD 
claims and the Veteran, through his testimony and his 
representative's statements, demonstrated that he had actual 
knowledge of the elements necessary to substantiate the claims 
for benefits.  As such, the Board finds that, consistent with 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the AVLJ complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2) (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.







REMAND

The Board has determined that a remand of the Veteran's claims is 
warranted.  

The Veteran was afforded a VA audiological examination in 
November 2007.  The examiner found that the Veteran did suffer 
from hearing loss and that his hearing loss was related to 
service.  However, the Veteran's hearing loss failed to meet the 
threshold requirements under 38 C.F.R. § 3.385; therefore, 
service connection was denied.  

At the Veteran's October 2010 Board hearing, the Veteran 
testified that since his November 2007 audiological examination, 
his hearing had gotten worse.  Therefore, given the prior nexus 
opinion, the Board has determined that the Veteran should be 
afforded another VA examination in order to determine whether the 
Veteran's hearing meets the requirements under 38 C.F.R. § 3.385 
for service connection for hearing loss. 

With respect to the Veteran's claim for service connection for 
GERD, the Veteran testified at his October 2010 Board hearing 
that he began having symptoms of GERD while serving on active 
duty.  Service treatment records show that the Veteran was seen 
for gastric pain while in service.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, the Veteran should 
be afforded a VA examination in order to determine the nature and 
etiology of his GERD.  




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination, with an appropriate 
examiner, to determine whether he has a 
hearing loss disability as defined by 38 
C.F.R. § 3.385 that is etiologically related 
to noise exposure during service. 

The Veteran's claims file must be made 
available to the examiner, and the examiner 
must review the entire claims file in 
conjunction with the examination.  All tests 
and studies deemed necessary by the examiner 
should be performed, including pure tone 
threshold (in decibels) and Maryland CNC 
speech recognition testing.  After a review 
of the examination findings and the entire 
evidence of record, the examiner must render 
an opinion as to whether any current right 
and/or left ear hearing loss disability is at 
least as likely as not (e.g., a 50 percent 
or greater probability) etiologically related 
to the Veteran's service, or to any incident 
therein.  All opinions should be supported by 
a complete rationale in a typewritten report.

If the examiner finds that any hearing loss 
is less likely than not related to the 
Veteran's service, the examiner must discuss 
the November 2007 VA examiner's opinion which 
found the Veteran's hearing loss to be 
related to his military service, and discuss 
his/her rationale for disagreeing.  

2.  Schedule a VA examination to ascertain 
the nature and etiology of any current GERD.  
The entire claims file must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that the 
entire claims file was reviewed.

After examining the Veteran and reviewing the 
claims file, the examiner should proffer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that any currently diagnosed 
GERD is related to an incident of the 
Veteran's active duty service.  

The examiner should provide a full rationale 
with respect to any stated medical opinions.  
The examiner is advised that the Veteran is 
competent to report injuries and symptoms in 
service, and that the Veteran's reports must 
be considered.

3.  After undertaking any additional 
development deemed appropriate, readjudicate 
the Veteran's claims.  If any benefits sought 
on appeal are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case, before 
the case is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


